77 F.3d 460
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.FAROUK O. MARTINS, Plaintiff, Appellant,v.CHARLES HAYDEN GOODWILL INN SCHOOL, Defendant, Appellee.
No. 95-1774
United States Court of Appeals, First Circuit.
Feb. 28, 1996.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS [Hon.  Robert E. Keeton, U.S. District Judge ]
Farouk Martins on brief pro se.
Andrew L. Matz and Stoneman, Chandler & Miller on brief for appellee.
Before TORRUELLA, Chief Judge, SELYA and CYR, Circuit Judges.
PER CURIAM.


1
We have reviewed the parties' briefs and the record on appeal.   We affirm the district court judgment of July 17, 1995, granting summary judgment for the defendant, essentially for the reasons stated at the close of the hearing held July 6, 1995, transcript pages 34-48, and the memorandum and order, dated July 17, 1995.


2
We add only that there was neither error of law nor abuse of discretion in the district court's earlier vacatur of a default order entered against defendant as it correctly concluded that plaintiff had not properly served his original complaint and, in any event, that original complaint failed to state a claim within the jurisdiction of the court, as it inadequately alleged racial discrimination as its basis.


3
Affirmed.